DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4-7, 9-, 12 and 14-15 are objected to because of the following informalities:  The claims recite the term “component” as in (component quantities), however this is somewhat misleading, confusing and inconsistent with the Specification as filed which makes it difficult for a person reading the claims and Application as a whole to follow and easily understand what the Inventor is claiming as their invention.  With respect to the component quantities, it is misleading to refer these component quantities as being equal to the subject matter of ¶6 of the Specification (as filed by Applicant on 5/17/2021) which is directed to the total number of beam quantities and the selected number of beam quantities because the claimed component quantities are not recited as being tied to the beam quantities as described in the detailed embodiments of the Specification such as ¶6. Additionally, the Specification already uses the term component as it relates to: different quantities of software components (Specification ¶10, Line 4); several components (in general) which can be used in conjunction or in combination with one another or can operate as standalone schemes (Specification ¶34); Several Base Stations (BS)/Transmit Points (TP)/Transmit-Receive Points(TRP)/Enhanced Base Station(eNode B or eNB -also see ¶109)/User Equipment (UE – also see ¶110)/Mobile Station (MS))/Wireless terminal or similar devices (¶43); Interfaces/Controller/Processor/Circuitry/Transceiver/Any element of Applicant’s eNB of Figure 2 as filed (Specification ¶56) that may be further subdivided, or omitted and additional component may be added according to particular needs (this degree of ambiguity also further makes the term component unclear and misleading); Any element of Applicant’s UE of Figure 3 (Specification ¶65) that may be subdivided, omitted or added as needed/Processor (CPU/GPU); Components of Figure 4A-4B of Specification ¶68 (405-480 comprising a Channel Coding & Modulation Block/serial-to-parallel (S-to-P) block 410, Size N Inverse Fast Fourier Transform (IFFT) block 415, parallel-to-serial (P-to-S) block 420, add cyclic prefix block 425, and up-converter (UC) 430. Receive path circuitry 450 comprises down-converter (DC) 455, remove cyclic prefix block 460, serial-to-parallel (S-to-P) block 465, Size N Fast Fourier Transform (FFT) block 470, parallel-to-serial (P-to-S) block 475, and channel decoding and demodulation block 480.); A transmission instance (Fig. 9, Specification ¶92) including a control (CTRL) component (e.g., 920a, 960a, 960b, 920b, or 960c) and a data component (e.g., 930a, 970a, 970b, 930b, or 970c); Components i1,1, i1,2, and i1,3 of the codebook index i1, where i1,1 = q1 ∈ { 0 , 1 , ..., O1- 1} and i1,2 = q2 ∈ { 0, 1, …, O2 - 1 }, and i1,3 ∈ { 0 , 1 , … ,(( N1N2) / L) } that are used to select or identify L DFT beams or DFT vectors for combination as per ¶118 and ¶120-¶121 of the Applicant’s Specification; and also CSI components as per ¶163 of the Applicant’s Specification. Any of these could be what the Applicant intends to claim but there is no direct and consistent correlation between the Applicant’s components as recited to in the Specification as filed to any of these components as claim. It is noted that the Applicant may have instead meant to use the term “DFT beams” instead of components based on ¶118-¶121. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12 and 15-19 of U.S. Patent No. 11,012,126 (hereinafter Patent ‘126). Although the claims at issue are not identical, they are not patentably distinct from each other because the following rationale detailed below:

	Regarding claim 1 of the Instant Application (hereinafter IA), the claim is directed to a user equipment (UE) in a wireless communication system, comprising a transceiver and a processor which perform similar functions as the UE of claim 1 of Patent ‘126 which claims only differ in the substitution of the term “beam” as it relates to quantities (N) and (L) wherein L≤N, in contrast to the IA which recites the term “component” in its claim 1.

	Regarding claim 2 of the IA, the claim is directed to a user equipment (UE) in a wireless communication system, comprising a transceiver and a processor which perform similar functions as the UE of claim 2 of Patent ‘126 which claims only differ in the substitution of the mathematical expression “N=N1N2” for the DFT vector and PMI index (i1,2), in contrast to the IA which recites the only the DFT vector N in an attempt to simply the claims by the omission of claimed features, in addition to PMI index (i) in its claim 2.

	Regarding claim 3 of the IA, the claim is directed to the mapping table of  claim 5 of Patent ‘126 which claims the first 4 columns of the mapping table of the IA, however the mapping table of the Patent ‘126 comprises all the information needed to complete the mapping table of the IA, wherein the additional columns 5-8 of each of the rows 1-15 may be completed by extrapolating information from an above row, wherein row 1 is set to all 0’s. This would be an obvious repetition of steps of an algorithm to complete the table based on already known information presenting in Patent ‘126.

	Regarding claim 4 of the IA, the claim is directed to a user equipment (UE) in a wireless communication system, comprising a transceiver and a processor which perform similar functions as the UE of claim 3 of Patent ‘126 which claims only differ in the substitution of the terms “beams”, “i1,2” and “N=N1N2”, in contrast to the IA which recites the terms “components”, “i” and “N” respectively in its claim 4; in addition to the omission of the last claimed feature regarding the ni(i) indicating the indices of a i-th of the L selected beam quantities in the first and second dimensions as claimed in claim 3  of Patent ‘126 and omitted from claim 4 of the IA.

	Regarding claim 5 of the IA, the claim is directed to a user equipment (UE) in a wireless communication system, comprising a transceiver and a processor which perform similar functions as the UE of claim 4 of Patent ‘126 which claims only differ in the substitution of the above mentioned terms and the omission of some claimed features found in Patent ‘126, in addition to the omission of claimed feature “n1(i)=n(i) mod N1 and… ”as shown in claim 4 of Patent ‘126.

	Regarding claim 6 of the IA, the claim is directed to a Base Station (BS) in a wireless communication system, comprising a transceiver which perform similar functions as the BS of claim 8 of Patent ‘126 which claims only differ in the substitution of the term “beam” as it relates to quantities (N) and (L) wherein L≤N, in contrast to the IA which recites the term “component” in its claim 6.

	Regarding claim 7 of the IA, the claim is directed to a user equipment (UE) in a wireless communication system, comprising a transceiver and a processor which perform similar functions as the UE of claim 9 of Patent ‘126 which claims only differ in the substitution of the mathematical expression “N=N1N2” for the DFT vector and PMI index (i1,2), in contrast to the IA which recites the only the DFT vector N in an attempt to simply the claims by the omission of claimed features, in addition to PMI index (i) in its claim 7.

	Regarding claim 8 of the IA, the claim is directed to the mapping table of claim 12 of Patent ‘126 which claims the first 4 columns of the mapping table of the IA, however the mapping table of the Patent ‘126 comprises all the information needed to complete the mapping table of the IA, wherein the additional columns 5-8 of each of the rows 1-15 may be completed by extrapolating information from an above row, wherein row 1 is set to all 0’s. This would be an obvious repetition of steps of an algorithm to complete the table based on already known information presenting in Patent ‘126.

	Regarding claim 9 of the IA, the claim is directed to a user equipment (UE) in a wireless communication system, comprising a transceiver and a processor which perform similar functions as the UE of claim 10 of Patent ‘126 which claims only differ in the substitution of the terms “beams”, “i1,2” and “N=N1N2”, in contrast to the IA which recites the terms “components”, “i” and “N” respectively in its claim 4; in addition to the omission of the last claimed feature regarding the ni(i) indicating the indices of a i-th of the L selected beam quantities in the first and second dimensions as claimed in claim 10  of Patent ‘126 and omitted from claim 9 of the IA.

	Regarding claim 10 of the IA, the claim is directed to a user equipment (UE) in a wireless communication system, comprising a transceiver and a processor which perform similar functions as the UE of claim 11 of Patent ‘126 which claims only differ in the substitution of the above mentioned terms and the omission of some claimed features found in Patent ‘126, in addition to the omission of claimed feature “n1(i)=n(i) mod N1 and… ”as shown in claim 11 of Patent ‘126.

Regarding claim 11 of the IA, the claim is directed to “a method of a user equipment (UE) in a wireless communication system, comprising steps of receiving, from a base station (BS), configuration information including a number of total component quantities (N)…” and “calculating an index indicating L selected component quantities out of N total component quantities…” which are perform similar functions as the method of a UE of claim 15 of Patent ‘126 which claims only differ in the substitution of the term “beam” as it relates to quantities (N) and (L) wherein L≤N, in contrast to the IA which recites the term “component” in its claim 11.

Regarding claim 12 of the IA, the claim is directed to a method of a user equipment (UE) in a wireless communication system, comprising a transceiver and a processor which perform similar functions as the UE of claim 16 of Patent ‘126 which claims only differ in the omission of the association of the configuration information to “the number of antenna ports with a given polarization in a first and second dimension of an antenna port layout at the BS…” and substitution of the mathematical expression “N=N1N2” for the DFT vector and PMI index (i1,2), in contrast to the IA which recites the only the DFT vector N in an attempt to simply the claims by the omission of claimed features, in addition to PMI index (i) in its claim 12. 

	Regarding claim 13 of the IA, the claim is directed to the mapping table of claim 19 of Patent ‘126 which claims the first 4 columns of the mapping table of the IA, however the mapping table of the Patent ‘126 comprises all the information needed to complete the mapping table of the IA, wherein the additional columns 5-8 of each of the rows 1-15 may be completed by extrapolating information from an above row, wherein row 1 is set to all 0’s. This would be an obvious repetition of steps of an algorithm to complete the table based on already known information presenting in Patent ‘126.

	Regarding claim 14 of the IA, the claim is directed to a method of a user equipment (UE) in a wireless communication system, comprising a transceiver and a processor which perform similar functions as the UE of claim 17 of Patent ‘126 which claims only differ in the substitution of the terms “beams”, “i1,2” and “N=N1N2”, in contrast to the IA which recites the terms “components”, “i” and “N” respectively in its claim 14; in addition to the omission of the last claimed feature regarding the ni(i) indicating the indices of a i-th of the L selected beam quantities in the first and second dimensions as claimed in claim 17 of Patent ‘126 and omitted from claim 14 of the IA.

	Regarding claim 15 of the IA, the claim is directed to a method of a user equipment (UE) in a wireless communication system, comprising a transceiver and a processor which perform similar functions as the UE of claim 18 of Patent ‘126 which claims only differ in the substitution of the above mentioned terms and the omission of some claimed features found in Patent ‘126, in addition to the omission of claimed feature “n1(i)=n(i) mod N1 and… ”as shown in claim 18 of Patent ‘126.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The features related in its entirety to the transceiver configured to receive, from a base station (BS), configuration information including a number of total component quantities (N) and a number of selected component quantities (L), wherein L≤N; and a processor operably connected to the transceiver, the processor configured to calculate an index indicating the L selected component quantities out of the N total component quantities based on the configuration information and a mapping table including combinatorial binomial coefficient values, C ( x , y ) = ( x y ) (i.e., x choose y), wherein the transceiver is further configured to transmit, to the BS, the index indicating the L selected component quantities, wherein the component quantities are the beam quantities, are features which appear not to be suggested or taught by the combination of available applicable prior art resulting from the Examiner’s Search of Patent and Non-Patent Literature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LONNIE V SWEET/Primary Examiner, Art Unit 2467